Judgment and order entered May 15, 1947, unanimously reversed and a new trial ordered, with costs to appellant to abide the event, unless plaintiff stipulates to reduce the judgment as entered to the sum of $20,506.21, in which event the judgment as so modified, and the order insofar as it denies defendant’s motion to set aside the verdict and for a new trial, are affirmed, without costs. Order entered October 2, 1947, unanimously affirmed. No opinion. Settle order on notice. Present — Peek, P. J., Glennon, Dore, Cohn and Callahan, JJ.